DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-22 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "a first number of memory devices coupled to a host via a first number of ports, wherein a first memory device and a second memory device of the first number of memory devices are directly coupled via a first port of the first number of ports; a number of multiplexors coupled to the first number of memory devices and coupled to a command bus; and a second number of non-volatile memory devices each coupled to the first number of memory devices via a second number of ports, wherein the second number of memory devices include a controller, and wherein the first number of memory devices are configured to receive a command from the host via the number of multiplexors and the second number of memory devices are configured to receive the command from the host via a register clock driver (RCD) and the first number of memory devices are configured to perform a first operation and the second number of memory devices are configured to perform a second operation in response to the command, wherein the first and second operations are performed using the second number of ports, wherein each port of the second number of ports includes a different multiplexor."
Said limitations are taught by the specification as originally filed at least at paragraph(s) [0025-0027] and Fig. 2A.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133